Citation Nr: 1137736	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  04-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February, April, and December 2002 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for hypertension, claimed as secondary to his service-connected type II diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In addition, where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.   Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 7 (1995).

In this case, VA treatment records reveal current diagnoses of diabetes mellitus and hypertension, both of which were diagnosed in March 1987.  The Veteran is also service connected for the following conditions associated with his service-connected diabetes mellitus:  peripheral vascular disease of the right and left lower extremities, coronary artery disease; peripheral neuropathy of the bilateral hands and bilateral feet; diabetic retinopathy; and loss of use of erectile power.

In January 2002, the Veteran was afforded a VA examination pertaining to the issue on appeal.  The examiner noted that the Veteran was diagnosed with his service-connected diabetes mellitus and hypertension in March 1987.  At the time of the March 1987 diagnosis of hypertension, the Veteran's symptoms included polyuria, poly dipsia, and weight loss.  At the time of the January 2002 VA examination, treatment for hypertension included 20 milligrams of lisinopril daily.  Blood pressure readings were 130/100, 140/100, and 140/100.  The examiner diagnosed hypertension, however, a medical opinion was not rendered concerning whether such diagnosis was any incident of military service or proximately caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The only medical opinion of record pertaining to the issue currently on appeal is a March 2002 addendum to the aforementioned January 2002 VA examination.  The addendum states that although the Veteran was diagnosed with hypertension and diabetes mellitus around the same time in 1987, the examiner opined that it is most likely that the Veteran's hypertension is essential and not due to diabetes mellitus.  Significantly, however, no explanation or rationale was provided for the opinion stated.  

The Board does not believe that a final decision relying upon such determination would survive judicial scrutiny, as clear determinations as to causation and aggravation are required.  The March 2002 opinion did not provide a discussion or present any basis clearly identifying whether the examiner found aggravation.  Also, the examiner's determination that the Veteran's hypertension was essential and not due to his service connection diabetes mellitus fails to provide any explanation or supporting rationale for how such determination was reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As the March 2002 VA opinion does not adequately address, either expressly or implicitly, the question of whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, or provide sufficient supporting rationale for the opinion that his hypertension is not due to his service-connected diabetes mellitus, the Board must remand the issue for a new examination to adequately decide the merits of the claim herein.  McLendon, 20 Vet. App. at 83.

In addition, an October 2004 VA treatment record indicates that the Veteran had been in receipt of disability benefits from the Social Security Administration (SSA) since 1994 for diabetes mellitus.  However, the documents pertaining to the award or application for SSA disability benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Accordingly, such records should be obtained upon remand.  38 C.F.R. § 3.159(c)(2) (2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for SSA disability benefits.

2. Obtain treatment records from the VA Medical Center in Brooklyn, New York since May 2011.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with a qualified physician to determine the nature and extent of his hypertension, and to obtain an opinion as to whether such is proximately due to or aggravated by the Veteran's service-connected diabetes mellitus or any of his other service connected disabilities (peripheral vascular disease of the right and left lower extremities, coronary artery disease; peripheral neuropathy of the bilateral hands and bilateral feet; diabetic retinopathy; and loss of use of erectile power).  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due or aggravated by (permanently worsened beyond natural progress) the Veteran's service-connected diabetes mellitus or any of his other service connected disabilities, or is otherwise etiologically linked to the Veteran's military service.  The examiner is asked to provide a clear rationale for the opinions presented, and to discuss and address any evidence which might suggest that the Veteran's hypertension is related to his diabetes mellitus or to service. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinions without resorting to mere speculation, a supporting rationale must be provided concerning why the opinion cannot be given.  

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


